In an action, inter alia, to recover damages for medical malpractice, the defendant appeals from an order of the Supreme Court, Nassau County (Palmieri, J.), entered January 19, 2006, which granted that branch of the plaintiffs motion which was to quash two subpoenas served upon nonparty treating physicians.
Ordered that the order is affirmed, with costs.
The defendant failed to demonstrate special circumstances warranting the discovery sought from the nonparty treating physicians (see Tannenbaum v Tenenbaum, 8 AD3d 360 [2004]; Lanzello v Lakritz, 287 AD2d 601 [2001]; Murphy v Macarthur Holding B., 269 AD2d 507 [2000]; Bunkley v Penske Truck Leasing Corp., 237 AD2d 399, 400 [1997]). Crane, J.P., Mastro, Santucci and Lifson, JJ., concur.